Citation Nr: 1508774	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  04-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for a skin disability, previously characterized as tinea versicolor and tinea pedis. 

2. Entitlement to to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, denied the Veteran's claim for an increased rating for tinea pedis and tinea versicolor. 

In May 2005 a Travel Board hearing was held before a Veterans Law Judge (VLJ).  In October 2007, a videoconference hearing was held before the undersigned VLJ.  Transcripts of the hearings are associated with the claims file.  

In May 2006, January 2008, September 2010, September 2012 and October 2013, this matter was remanded for further development. 

The RO continued to assign a rating of 10 percent for the Veteran's skin disability since the April 2004 rating decision.  However, as the rating assigned to the Veteran's service-connected skin disability is not the maximum rating available for this disability, this claim remains in appellate status.  

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly,  "Rice", a TDIU claim has been raised by the record in this case, and although denied by the RO in a rating decision of October 2014, remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.

The issue of whether the April 2004 rating decision that denied an increase for the Veteran's service-connected skin disability contained clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2004 statement.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a skin disability so that he is afforded every possible consideration.  

In the October 2013 order and remand, the Board noted that the instructions of the September 2012 remand were not followed and the matter was remanded a second time for more complete development.  

The Veteran has a diagnosed skin disability, which he contends manifests during the summer, or during an active phase of the disease.  A VA skin examination was scheduled in October 2012 and the examiner reported that the Veteran's skin condition was inactive at that time.  

The October 2013 remand ordered VA to schedule the Veteran for a VA examination during the active phase of his disability during the summertime.  A month later, in November 2013, an in-person examination of the Veteran was conducted.  The examiner reported that the Veteran was treated for tinea versicolor in the past but at the time of the examination, zero percent of the skin was affected.  

Thus, because the instructions of the October 2013 remand were not complied with and a VA examination was not provided during the summertime when the Veteran's service-connected disability was allegedly active, the matter must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998).  An examination is required to address the potential connection alleged by the Veteran to ensure that due process is followed so that he is afforded every possible consideration.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to his service-connected skin disability.  Any response should be memorialized in the Veteran's claims file. 

2.  Following the completion and the above development and receipt of any additional records, schedule the Veteran for an appropriate in-person VA examination during the time in which his service-connected skin disability is said to be active, specifically, during the summertime.  

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements have been reviewed in forming the medical opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record and the in-person examination performed during the summertime, the examiner is asked to state whether the service-connected skin disability affects 20 to 40 percent of the entire body or exposed areas of the body or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more but not constantly during the past 12-month period.  

(b)  The examiner is asked to state whether the service-connected skin disability affects more than 40 percent of the entire body or exposed areas of the body or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A complete rationale must be provided for any opinions expressed.  

A complete rating should be given for the opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board. 

3. Schedule the Veteran for a VA examination by a clinician with appropriate expertise to address the combined effects on employability of the Veteran's service connected disabilities: prostatitis, recurrent kidney stones, Migraine headaches, tinea versicolor and tinea pedis, post-traumatic headaches, chest wall pain, tonsillitis, hemorrhoids, and pseudofolliculitis barbae. Provide the examiner with the Veteran's claims file for review. The examiner should express an opinion as to whether the combined effects of the service-connected disabilities make the Veteran unable to secure or follow a substantially gainful occupation. The examiner should explain the reasoning leading to his or her opinion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

